Citation Nr: 1755689	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-43 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis, currently evaluated as 10 percent disabling prior to June 14, 2010.

2.  Entitlement to an increased rating for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis, currently evaluated as 20 percent disabling from June 14, 2010, to July 26, 2017.

3.  Entitlement to an increased rating for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis, currently evaluated as 40 percent disabling from July 26, 2017.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from April 1999 to February 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2010, the Veteran testified at a hearing before the Decision Review Officer at the RO.  In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing have been associated with the record.  

In an August 2010 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar spine disability to 20 percent, effective from June 14, 2010.  In an August 2017 rating decision, the RO increased the evaluation for the lumbar spine disability to 40 percent, effective from July 26, 2017.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues remain in appellate status.

In February 2013 and June 2017, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to June 14, 2010, the Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. He also did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.

2.  For the period from June 14, 2010, to July 26, 2017, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3.  Since July 26, 2017, the Veteran has not had unfavorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2010, the criteria for an evaluation in excess of 10 percent for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis have not been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period from June 14, 2010, to July 26, 2017, the criteria for an evaluation in excess of 20 percent for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis have not been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  Since July 26, 2017, the criteria for an evaluation in excess of 40 percent for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis have not been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to an increased evaluation for his service-connected lumbar spine spondylosis and levoscoliosis with thoracic spondylosis.  He is currently assigned a 10 percent evaluation prior to June 14, 2010, a 20 percent evaluation from June 14, 2010, to July 26, 2017, and a 40 percent evaluation from July 26, 2017, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine (General Rating Formula).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that increased ratings for the periods prior to June 14, 2010; the period from June 14, 2010, to July 26, 2017; and the period beginning on July 26, 2017, are not warranted for the Veteran's lumbar spine disability.

For the period prior to June 2010, the Board concludes that a rating greater than 10 percent is not warranted.  For this period, the Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees based on the range of motion measurements of record.  In fact, a February 2008 VA examination revealed forward flexion from 0 to 80 degrees with pain from 60 to 80 degrees.  There was limitation of motion to 70 degrees with repetitive motion due to pain.  The examination also revealed extension from 0 to 10 degrees with pain from 0 to 10 degrees and no additional loss of motion on repetitive use; lateral flexion from 0 to 15 degrees with pain from 0 to 15 degrees and no additional loss of motion on repetitive use; and lateral rotation from 0 to 15 degrees with pain from 0 to 15 degrees and no additional loss of motion on repetitive use.  

For the period from June 14, 2010, to July 26, 2017, the Board concludes that a rating greater than 20 percent is not warranted.  For this period, the Veteran has not been shown to have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In fact, a June 2010 VA examination revealed forward flexion from 0 to 50 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; left lateral rotation from 0 to 15 degrees; right lateral flexion from 0 to 10 degrees; and right lateral rotation from 0 to 15 degrees.  There was objective evidence of pain on active range of motion testing, but there were no additional limitations after three repetitions of range of motion testing.  Additionally, during a May 2011 VA examination, the Veteran demonstrated forward flexion from 0 to 50 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; left lateral rotation from 0 to 10 degrees; right lateral flexion from 0 to 10 degrees; and right lateral rotation from 0 to 10 degrees.  There was objective evidence of pain on active range of motion testing, but again there were no additional limitations after three repetitions of range of motion testing.  Moreover, a June 2016 private examination reported forward flexion from 0 to 50 degrees; extension from 0 to 20 degrees; right lateral flexion from 0 to 20 degrees; left lateral flexion from 0 to 30 degrees; right lateral rotation from 0 to 30 degrees; and left lateral rotation from 0 to 20 degrees.  There was objective evidence of pain on range of motion testing, at rest, and on weight-bearing, but there was no additional loss of function or range of motion after repetitive use testing.

For the period beginning July 26, 2017, the Board concludes that a rating greater than 40 percent is not warranted.  For this period, the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  In fact, a July 2017 VA examination revealed forward flexion from 0 to 40 degrees; extension from 0 to 5 degrees; right lateral flexion from 0 to 10 degrees; left lateral flexion from 0 to 15 degrees; right lateral rotation from 0 to 5 degrees; and left lateral rotation from 0 to 5 degrees.  The examiner specifically noted that there was no ankylosis of the thoracolumbar spine.  The examiner also noted that range of motion was measured while the Veteran held a cane in his left hand and the examiner's desk in his right hand because the Veteran felt unstable due to weakness in his knees.  The examiner further indicated that testing was performed pursuant to the requirements in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, he reported that it was impossible to measure passive range of motion due to the Veteran's body habitus.  

In addition, throughout the entire appeal, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the February 2008 VA examiner specifically reported that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The May 2011 and June 2011 VA examiners did report that the Veteran had guarding in the thoracolumbar spine; however, they opined that it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiners also noted that the Veteran did not have thoracolumbar muscle spasms in their May 2011 and June 2011 VA examination reports.  In addition, the June 2016 private examiner and the July 2017 VA examiner specifically reported that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.

Moreover, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  In this regard, the Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  The Veteran also specifically denied having a history of incapacitating episodes during the February 2008, May 2011, and June 2011VA examinations.  During the July 2017 VA examination, the Veteran did report that there were days that he was unable to get out of bed due to his back pain; however, the VA examiner noted that the Veteran had not been prescribed bed rest by a physician at any time.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Board further notes that the Veteran is already service-connected for radiculopathy of the left and right lower extremity associated with his lumbar spine disability.  As discussed in the June 2017 Board decision, he withdrew his appeal for the issues of entitlement to increased evaluations for those disabilities.  Moreover, there is no evidence of any other neurological disability associated with his lumbar spine disability.  Indeed, during the February 2008, June 2010, and May 2011 VA examinations, there was no urinary or fecal incontinence.  The June 2016 and July 2017 VA examiners also stated that there were no other neurologic abnormalities or findings related to the disability.  Therefore, the Board finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability and radiculopathy. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994). 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10, 20, and 40 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The February 2008 VA examination revealed forward flexion from 0 to 80 degrees with pain from 60 to 80 degrees.  There was limitation of motion to 70 degrees with repetitive motion due to pain.  However, there was no additional loss of motion on repetitive use in extension, lateral flexion, and lateral rotation.  The June 2010, May 2011, and June 2016 VA examinations revealed objective evidence of pain on active range of motion testing; however, there were no additional limitations after three repetitions of range of motion testing.  The July 2017 VA examination also revealed decreased flexion on observed repeated use due to pain, but there was no evidence of excess fatigability, incoordination, or weakness on examination.  The examiner noted that he was unable to provide an opinion as to whether pain significantly limited the Veteran's functional ability with repeated use over a period of time because the Veteran was not being examined after repeated use over time.  However, she did note that the Veteran's pain caused functional loss because the Veteran was unable to stand or walk for any length of time.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10, 20, and 40 percent evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant increased evaluations throughout the appeal.

Based on the foregoing, the Board finds that the weight of the evidence is against increased ratings for the lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard. Gilbert, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased rating in excess of 10 percent for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis prior to June 14, 2010, is denied.

An increased rating in excess of 20 percent for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis for the period from June 14, 2010, to July 26, 2017, is denied.

An increased rating in excess of 40 percent for lumbar spine spondylosis and levoscoliosis with thoracic spondylosis from July 26, 2017, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


